Citation Nr: 0309071	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  94-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease.  

2.  Entitlement to service connection for a cardiovascular 
disability.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 due to treatment at a VA medical 
facility.  

4.  Entitlement to an increased rating for bilateral otitis 
externa from 10 percent.

5.  The propriety of the initial 30 percent rating for post-
traumatic stress disorder (PTSD).  

6.  Entitlement to an increased rating for post-operative 
residuals of a fracture of the right femur from 10 percent.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant, C. H., R. H., S. H.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
August 1945, and from January 1948 to January 1964.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The veteran's claim was most recently before the Board in 
January 2002, at which time the Board denied an increased 
rating for otitis externa from 10 percent, and remanded the 
issues of service connection for a cardiovascular disability, 
and emphysema secondary to smoking, as well as those of an 
increased rating for post-operative residuals of a fracture 
of the right femur from 10 percent, and a TDIU.  

The issues regarding service connection for emphysema and 
chronic obstructive pulmonary disease as secondary to 
smoking, and the propriety of the initial 30 percent rating 
for PTSD were remanded pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  As the RO issued a statement of the case in 
January 2003, and the veteran submitted a substantive appeal 
in February 2003, these issues are now ready for appellate 
review.  

The issue regarding an increased evaluation for bilateral 
otitis externa from 10 percent disabling was denied by the 
Board.  However, the veteran appealed this issue, and in 
December 2002, the United States Court of Appeals for 
Veterans Claims (Court) remanded it for further 
consideration.  

In the January 2002 decision, the Board also denied an 
increased (compensable) rating for a donor site scar of the 
left iliac crest, and granted service connection for 
bilateral hearing loss.  


REMAND

On May 1, 2003, the Board wrote the veteran, telling him that 
it was undertaking additional development of his claim 
pursuant to authority granted by 38 C.F.R. § 19.9 (a) (2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  In light of the Federal Circuit's decision, the 
veteran should disregard the May 2003 letter as such 
development will now be done by the RO pursuant to the 
directives described in this remand.

Regarding the veteran's claim for an increased rating for 
bilateral otitis externa from 10 percent, the Board sent the 
veteran a letter in March 2003, informing him of the Veterans 
Claims Assistance Act of 2000 (VCAA), and informing him that 
he had 30 days to respond to the notice.  The Federal Circuit 
held that this type of notice was invalid as it was contrary 
to 38 U.S.C.A. § 5103 (a), which provides the veteran has one 
year to submit evidence in such a situation.  Id.  
Accordingly, the RO must cite to the VCAA, and in particular, 
cite to 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Regarding the claim of service connection for a 
cardiovascular disability, compensation benefits for a 
cardiovascular disability under the provisions of 38 U.S.C.A. 
§ 1151 due to treatment at a VA medical facility, and an 
increased (compensable) rating for residuals of a fracture of 
the right femur, these issues were remanded for a VA 
examination.  However, a review of the claims file shows that 
the veteran was not scheduled for a VA examination.  
Consideration of a TDIU under 38 C.F.R. § 4.16 was deferred.  

The Court has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Therefore, under Stegall v. West, the veteran's claims for 
service connection for a cardiovascular disability, 
compensation benefits for a cardiovascular disability under 
the provisions of 38 U.S.C.A. § 1151 due to treatment at a VA 
medical facility, and an increased (compensable) rating for 
residuals of a fracture of the right femur must be remanded 
for another VA examination.  The issue of a TDIU is deferred 
pending completion of the VA examinations.  

Regarding the veteran's PTSD claim, he claims that the 
initial 30 percent rating for his PTSD does not adequately 
reflect the severity of his condition.  However, as the Court 
noted in Massey v. Brown, 7 Vet.App. 204 (1994), rating 
decisions must be based on medical findings that relate to 
the applicable criteria.  In Massey, the Court reviewed a 
psychiatric rating and discussed the applicable criteria for 
rating psychiatric disabilities.  The Court noted that 
ratings must be based on medical findings which address the 
specific rating criteria.  Id.  

In this instance, the veteran was granted service connection 
for PTSD effective July 28, 1997, but has not yet been 
afforded a VA examination.  In view of the Court's 
instructions in Massey, the veteran should be afforded a VA 
examination in which the examiner has access to the veteran's 
medical history, thereby enabling the examiner to describe 
the veteran's symptoms in terms consistent with the rating 
criteria.  The examiner should specifically provide a GAF 
score, and comment on which symptomatology can be attributed 
to PTSD, and which to major depression.  

Regarding the veteran's claim that he has a current pulmonary 
disability that is the result of in-service smoking, the 
Board notes that, in February 1993, the VA General Counsel 
issued an opinion instructing when benefits may be awarded 
based on tobacco use in service.  The General Counsel 
indicated that direct service connection may be granted if 
the evidence shows injury or disability resulting from 
tobacco use in service. VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 
(1993).  In June 1993, the General Counsel clarified its 
February 1993 opinion.  The General Counsel stated that the 
prior opinion did not mean that service connection would be 
established for a disability related to tobacco use if the 
affected veteran smoked in service.  Rather, it meant that 
any disability allegedly related to tobacco use that was not 
diagnosed until after service would not preclude 
establishment of service connection.  The General Counsel 
held that the claimant must demonstrate that the disability 
resulted from the use of tobacco during service and that the 
adjudicator must take into consideration the possible effect 
of smoking before and after service. See 38 C.F.R. § 3.303(d 
) (service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service).

In May 1997, the VA General Counsel issued another opinion 
concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use.  The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997); see also USB Letter 20-97-14 (issued by the 
Acting Under Secretary of VA for Benefits, July 24, 1997).  
Precedent opinions of the General Counsel are binding on the 
Board under 38 U.S.C.A. § 7104(c) (West 2002).

The Board also notes that a revision to the law regarding 
claims related to in-service tobacco use, enacted by Congress 
and signed by the President as Public Law No. 105-206 on July 
22, 1998 (codified at 38 U.S.C.A. § 1103), now prohibits 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  However, this prohibition only applies to claims 
filed after June 9, 1998.  In this case, the Board finds that 
the record presents a reasonable basis for concluding that 
the veteran first claimed service connection for pulmonary 
disability on the basis of in-service smoking/nicotine 
dependence prior to June 9, 1998.

In September 1993, the veteran claimed service connection for 
emphysema secondary to smoking developed in service.  Under 
these circumstances, the Board finds that the 38  U.S.C.A. § 
1103 prohibition does not apply in this case, and, thus, does 
not affect the disposition of the appeal.

The evidence shows that when the veteran was hospitalized in 
service in October 1962, he reported smoking one pack of 
cigarettes per day.  He has current diagnoses of chronic 
obstructive pulmonary disease and emphysema from "Physicians 
East P.A".  Accordingly, the veteran should be afforded a VA 
examination in order to determine whether his emphysema and 
chronic obstructive pulmonary disease are related to 
cigarette smoking or nicotine dependence developed in 
service.  

Regarding the veteran's claim for an increased rating for 
otitis externa from 10 percent, it is noted that the veteran 
has not had a VA examination since May 1997 (even though it 
has now been 6 years since the veteran's last examination, it 
is pointed out that at the time of the original denial in 
April 2000, the examination was only 3 years old).  Even 
though the veteran's disability is rated at the maximum at 
which it can be rated under Diagnostic Code 6210, as was 
pointed out in the December 2002 joint motion, it is possible 
that the veteran warrants an extraschedular rating.  The duty 
to assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet.App. 121 (1991).  In light of the above discussion, the 
veteran should be afforded a VA examination to determine the 
severity of his otitis externa.    

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO must ensure that all notice 
and duty-to-assist provsions of VCAA are 
complied with in developing these claims.

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's right femur, his cardiovascular 
condition, his pulmonary condition, his 
PTSD, and his otitis externa. 

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  It is 
imperative that the veteran's claims 
folder be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should then 
conduct a thorough psychiatric 
examination.  All appropriate special 
studies or tests are to be accomplished.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have a 
flattened affect?

b.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?

c.  Does the veteran have panic 
attacks more than once a week?

d.  Does the veteran have difficulty 
in understanding complex commands?

e.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have 
disturbances of motivation and mood?

i.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?

j.  Has the veteran taken time off 
from work due to his PTSD, and if 
so, how much?

k.  Does the veteran have suicidal 
ideation? 

l.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

m.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

n.  Does the veteran have near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively?

o.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

p.  Does the veteran have spatial 
disorientation?

q.  Does the veteran neglect his 
personal appearance and hygiene?

r.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?

s.  Does the veteran have an 
inability to establish and maintain 
effective relationships?

t.  Does the veteran have gross 
impairment in thought processes or 
communication?

u.  Does the veteran have persistent 
delusions or hallucinations?

v.  Does the veteran have grossly 
inappropriate behavior?

w.  Is the veteran in persistent 
danger of hurting himself or others?

x.  Does the veteran have 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene)?

y.  Is the veteran disoriented to 
time or place?

z.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or own name?

aa.  The examiner should state a 
medical opinion as to the degree the 
service-connected PTSD, without 
regard to the claimant's nonservice-
connected disabilities, interferes 
with the claimant's ability to work.

4.  After all records are obtained in 
accordance with the directives in 
paragraph two, the RO should schedule the 
veteran for a VA examination regarding 
his right femur fracture, and any 
cardiovascular disorders that he has, as 
well as for any pulmonary disorders.  All 
appropriate testing should be done.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examiner's report must include answers to 
the following questions:

a.  Does the veteran have malunion 
of his right femur?

b.  Does the veteran have a 
resultant right knee or hip 
disability, and if he does, can such 
knee or hip disability best be 
described as slight, moderate, or 
marked?

c.  What is the limitation of motion 
of the veteran's right knee in terms 
of flexion and extension?

d.  What is the limitation of motion 
of the veteran's right hip in terms 
of flexion and abduction?  

The examiner should answer the following 
questions regarding any cardiovascular 
disorders:

e.  State the diagnoses of all 
cardiovascular disorders the veteran 
currently has.

f.  For each diagnosis reported in 
response to item e, above, state a 
medical opinion as to whether the 
cardiovascular disability is due to 
or the result of taking Cafergot.  

g.  For each cardiovascular 
diagnosis stated in response to e, 
above, state a medical opinion as to 
whether the veteran has a 
cardiovascular disability that has 
increased in severity as a result of 
taking Cafergot.  

h.  Is the veteran unable to obtain 
or retain gainful employment as a 
result of his service-connected 
disabilities?

i.  The examiner should comment on 
whether the veteran has any 
pulmonary disorders to include 
chronic obstructive pulmonary 
disease and/or emphysema

j.  If the veteran does have any 
pulmonary disorders identified in 
question (i), the examiner should 
state whether it is at least as 
likely as not that they are 
secondary to the veteran's cigarette 
smoking from service (the examiner 
should comment on the service 
medical record wherein the veteran 
described smoking 1 package of 
cigarettes per day).

k.  If the veteran does have any 
pulmonary disorders identified in 
question (i), the examiner should 
comment on whether the veteran 
became "nicotine dependent" in 
service, and if he did, the examiner 
should comment on whether it is at 
least as likely as not that the 
"nicotine dependence" was the 
proximate cause of the pulmonary 
disorders (the examiner should 
comment on the service medical 
record wherein the veteran described 
smoking 1 package of cigarettes per 
day).  
 
If the examiner cannot answer any of the 
aforementioned questions, he/she should 
so state.  

5.  After all records are obtained in 
accordance with the directives in 
paragraph two, the RO should schedule the 
veteran for a VA audiological examination 
to determine the nature and severity of 
his service-connected otitis externa.  It 
is imperative that the veteran's claims 
folder be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should answer 
the following questions:

a.  Please describe the severity and 
manifestations of the veteran's 
otitis externa, including whether 
there is swelling, or scaly and 
serous discharge.

b.  Does the veteran's case 
represent such an exceptional or 
unusual picture (when compared to 
other cases of otitis externa) so as 
to render impractical the 
application of the regular scheduler 
standards?

c.  Has the veteran been 
hospitalized for his otitis externa 
or had marked interference with 
employment because of his otitis 
externa?

6.  The RO should then readjudicate the 
veteran's claims for service connection 
for a cardiovascular disability, 
entitlement to compensation benefits for 
a cardiovascular disability under the 
provisions of 38 U.S.C.A. § 1151 due to 
treatment at a VA medical facility, an 
increased rating for his post-operative 
residuals of a fracture of the right 
femur, an increased rating for bilateral 
otitis externa from 10 percent, as well 
as for a TDIU under 38 C.F.R. § 4.16.  In 
the event that the claims on appeal are 
not resolved to the satisfaction of the 
veteran, he should be furnished with a 
supplemental statement of the case (SSOC) 
regarding said claims and given the 
opportunity to respond thereto.  The SSOC 
should cite the relevant portions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  The SSOC should 
also cite the implementing regulations 
for the VCAA, which were also made 
effective November 9, 2000, for the most 
part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  
The case should then be returned to the 
Board for further consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_____________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




